Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
26, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed June 26, 2003.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00670-CV
____________
 
IN RE JOSEPH EDWARD MECHANIK, DPM, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On June 11, 2003 relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  On June 20, 2003, relator
filed a motion for emergency stay.
We overrule relator=s motion for emergency stay, and deny
relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed June 26, 2003.
Panel consists of
Justices Yates, Hudson, and Frost.